Citation Nr: 0727255	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date prior to August 20, 2001 
for the assignment of a 50 percent evaluation for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

In this decision, the RO increased the evaluation for the 
veteran's bipolar disorder from 30 percent to 50 percent.  
The veteran submitted a Notice of Disagreement in May 2002 
addressing both the evaluation and the effective date, 
although the January 2003 Statement of the Case addressed 
only the increased evaluation issue.  The TDIU claim was 
subsequently considered as part of the appeal, beginning with 
the April 2003 Supplemental Statement of the Case.

This case has since been transferred to the Winston-Salem, 
North Carolina VARO.

The Board denied the veteran's increased evaluation and TDIU 
claims in May 2005, but, following an appeal of this 
decision, the United States Court of Appeals for Veterans 
Claims (Court) vacated this decision and remanded the matter 
back to the Board in March 2007.  This Court decision also 
addressed the issue of an earlier effective date for the 
grant of a 50 percent evaluation for bipolar disorder, raised 
in the Court brief from the veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the March 2007 decision, the Court determined that the 
Board's May 2005 decision denying the veteran's claims should 
be vacated on the basis that the Board had relied too much on 
the findings from a November 2004 VA psychiatric examination, 
as opposed to the other evidence from the pendency of this 
appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applicable regulations "do not give past medical reports 
precedence over current findings").

Given this determination by the Court, as well as the lapse 
of time since the last examination, the Board finds that a 
new VA examination should be afforded to the veteran.  Such 
an examination was requested by the veteran's representative 
in August 2007.  The examiner should both ascertain the 
current level of disability and reconcile all examination and 
outpatient treatment findings during the pendency of the 
appeal.

The Board also notes that the RO obtained VA outpatient 
treatment records dated only through August 2004, and any 
records of more recent outpatient treatment should be 
obtained and added to the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2006); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Notably, the veteran's representative has 
recently submitted updated VA outpatient records, with 
instructions for the agency of original jurisdiction to 
review this evidence, but it is not clear that all recent 
records have been obtained.  See 38 C.F.R. § 20.1304(c) 
(2006).

As noted above, the Court also considered the question of 
whether an effective date prior to August 20, 2001 was 
warranted for the grant of a 50 percent evaluation for 
bipolar disorder.  The Court noted that this matter was 
addressed in the May 2002 Notice of Disagreement and was 
mentioned in an April 2004 Board remand order.  The Court 
noted that the veteran "remains free to mount a substantive 
challenge to the May 2002 effective date assignment in 
subsequent proceedings" and that, "[g]iven that the claim 
must be remanded, the element of effective date may be 
challenged by the appellant below."  

While the Court did not so specify, it is the determination 
of the Board, following a review of the record and the Court 
decision, that the most appropriate response would be to 
consider the May 2002 Notice of Disagreement as unaddressed 
in terms of the effective date issue.  As such, it is 
incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Specifically, the veteran should list all 
VA and private facilities for which he 
has recently received psychiatric 
treatment.  For each private facility, he 
should be requested to fill out a signed 
release form, with full address 
information.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  All records of medical treatment 
reported by the veteran which are not 
currently associated with the  claims 
file should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his bipolar 
disorder and its effect on his 
employability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner is 
specifically directed to review all 
outpatient records dated since April 
2001, as well as the VA examination 
reports from April 2002 and November 
2004.

All symptoms noted upon examination 
should be included in the examination 
report.  Based on the examination 
findings and the claims file review, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score 
addressing the severity of the veteran's 
bipolar disorder.  The examiner should 
discuss this score in the context of the 
entire record and explain any 
discrepancies between the current 
findings and earlier mental health 
reports of record.

Finally, the examiner should provide an 
opinion as to whether the veteran's 
bipolar disorder renders him unable to 
secure or follow a substantially gainful 
occupation.  If not, the examiner should 
ascertain, to the extent possible, the 
degree to which bipolar disorder 
interferes with employability.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to an increased evaluation 
for bipolar disorder and entitlement to 
TDIU should be readjudicated.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

5.  The veteran should also be issued a 
Statement of the Case as to the issue of 
entitlement to an effective date prior to 
August 20, 2001 for the assignment of a 
50 percent evaluation for bipolar 
disorder.  The veteran should be notified 
of his rights and responsibilities in 
perfecting an appeal as to this matter.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



